ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Blackhawk Ventures, LLC                      )       ASBCA No. 59047
                                             )
Under Contract No. W9126G-09-D-0089          )

APPEARANCES FOR THE APPELLANT:                       Johnathan M. Bailey, Esq.
                                                     Kristin E. Zachman, Esq.
                                                      Bailey & Bailey, P.C.
                                                      San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Lloyd R. Crosswhite, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Fort Forth

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 10 February 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 59047, Appeal of Blackhawk Ventures, LLC,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals